 358DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerica, United Brotherhood of Carpenters and Joiners of America,AFL-CIO,are labor organizations within the meaning of the Act.2.Leonard R. Lanhamand LarryE. Lanham are,and have been at all timesmaterial herein,partners doing business under the trade name and style of LanhamBrothers,General Contractors,and constitute an employer engaged in commercewithin the meaning ofthe Act.3.Theevidence does not establish that the Respondents have violated Section8(b)(1)(A)and (2)of the Act.RECOMMENDED ORDERIt is recommended that the complaint in this matter be dismissed in its entirety.Louisville Chair Company,Inc.andLocal 236, United FurnitureWorkers of America, AFL-CIO.Cases 9-CA-3627 and 3692.October 25, 1966DECISION AND ORDEROn April 8, 1966, Trial Examiner David S. Davidson issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that Respondent had notengaged in other unfair labor practices alleged in the complaint, andrecommended that such allegations be dismissed. Thereafter, Respond-ent filed exceptions to the Trial Examiner's Decision and a support-ing brief.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with these cases to athree-member panel [Chairman McCulloch and Members Fanningand Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modified herein.'I The Trial Examiner found that Hale'sdischarge constituted a violation of Section8(a) (1) of the Act. In so concluding,he found that the remark made by Hale to bars.Napier which precipitated Hale'sdischarge"was itself inextricable from his union ac-tivities"According to the credited evidence,Hale's"union activity"consisted of hiswearing a union button for 1 hour before the election and the objectionable remark to afemale employee,for which he was discharged.On this state of the record in this proceed-ing,we do not believe that the General Counsel has sustained his burden of proving thatHale was discharged for union activity.Accordingly,we shall dismiss the complaint in thisrespect.161NLRB No. 31. LOUISVILLE CHAIR COMPANY, INC.359The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraph 1(b) and reletter the present paragraphsconsecutively.[2.Add the following to the paragraph relettered 1(d) and to thelast paragraph of the Appendix : ". . . , except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959."[3.Substitute the following as paragraph 2(b) :["(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to all those employ-ees who went on strike on August 17, 1965, or thereafter, and, uponapplication, offer to Joseph E. Sweet immediate employment at thesame position as, or a position substantially equivalent to, that atwhich he would have been employed had he not been discriminatedagainst, without prejudice to any seniority or other rights and priv-ileges he might have acquired, dismissing if necessary any personshired on or after August 17, 1965."[4.Substitute the following for the third and fourth indentedparagraphs of the Appendix attached to the Trial Examiner'sDecision :[WE WILL, upon application, offer all employees who went onstrike on August 17, 1965, or thereafter, immediate and full rein-statement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges, and WE WILL offer to Joseph E. Sweet immediate employ-ment at the same position as, or a position substantially equiva-lent to, that at which he would have been employed had he notbeen discriminated against, without prejudice to any seniorityor other rights and privileges he might have acquired, dismiss-ing if necessary any persons hired on or after August 17, 1965.[WE WILL make the above-mentioned employees whole for anyloss of pay they may suffer as a result of our refusal to reinstateor employ them, upon application, and WE WILL make Joseph E.Sweet whole additionally for any loss of pay he may have suf-fered as a result of our refusal to employ him from the date ofsuch refusal until August 25, 1965, when he rejected an oiler ofemployment because of the strike.][The Board dismissed the complaint insofar as it alleges violationsnot found herein.] 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEOn the basis of charges filed June 29,July 26, and September 13, 1965, byLocal 236, United Furniture Workers ofAmerica, AFL-CIO, referred to hereinas the Union, the General Counsel issued a consolidated complaint against Respond-ent, Louisville Chair Company,IncThe complaint alleges that Respondent violatedSection 8(a)(1), (3), and(5) of the Act. Respondent'sanswer denies the com-mission of any unfair labor practices.This proceeding,with allparties represented,was heard before Trial ExaminerDavid S. Davidson in Louisville, Kentucky,on November 16 through 19, andDecember 14 and 15, 1965.At the close of the hearing the parties waived oralargument and were given leave to file briefs. Briefs were received from the Unionand the Respondent.Upon the entire record in this case,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Kentucky corporation with its principal office and plant locatedin Louisville, Kentucky, where it is engaged in the manufacture and sale of dinettesets.Italso operates a fleet of over-the-road trucks for delivery of its products.During the 12 months prior to issuance of the complaint, a representative period,Respondent had a direct outflow of its products in interstate commerce valued inexcess of $50,000, which it sold and shipped from its plant in Louisville, Kentucky,directly to points outside the State of Kentucky. At all times material herein,Respondent is, and has been, an employer engaged in commerce and operationsaffecting commerce within the meaning of the Act, and assertion of jurisdiction iswarranted.II.THE LABORORGANIZATION INVOLVEDLocal 236, United Furniture Workers of America,AFL-CIO,is an organizationin which employees participate and which exists for the purpose in whole or in partof dealing with employers concerning grievances,labor disputes, wages, rates ofpay, hours of employment,and conditions of work. I find that it is a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and the issuesDuring the winter and spring of 1965, the Union engaged in an organizationalcampaign among Respondent's approximately 300 production and maintenanceemployees.' Upon a petition filed by the Union in Case 9-RC-6223, an electionwas conducted on May 27, 1965, which resulted in a vote of a majority of theemployees in the unit in favor of the Union. As set forth in greater detail below,Respondent filed objections to the election, and thereafter the Regional Director forRegion 9 issued a Supplemental Decision overruling the objections and certifyingtheUnion as representative of the employees on July 16, 1965. Respondent filedwith the Board a request for review of the Regional Director's decision, which wasdeniedThe issues raised by the complaint are:(1)Whether between January and July 1965, Respondent violated Section8(a)(1) of the Act by interrogation of employees concerning union activities,threats of reprisal, and solicitation of an employee to create trouble with prounionemployees so as to make possible their discharges.(2)Whether on or about May 27, 1965, the day of the election, RespondentdischargedWayne G. Hale because of his activities on behalf of and sympathyfor the Union.'A prior effort by the Union to organize Respondent's production and maintenance em-ployees in 1962 and 1963 ultimately resulted In a vote against representation, after aninitial election In which the employees voted for representation was set aside. A complaintagainst Respondent alleging certain labor practices in connection with the earlier orga-nizational campaign was dismissed,and the Union's objections to the second election heldin 1963 were overruled.Louisville Chair Company, Inc.,146 NLRB 1380. LOUISVILLE CHAIR COMPANY, INC.361(3)Whether on or about July 12, 1965, Respondent refused to employ Joseph ESweet because of past union affiliation and suspected sympathy for the Union(4)Whether on or about July 16, 1965, and thereafter, Respondent refused tobargain with the Union in violation of Section 8(a)(5) of the Act(5)Whether a strike of Respondent's production and maintenance employeeswhich commenced on August 17 is an unfair labor practice strike.B The alleged violations of Section 8(a) (1)1Supcuntendent Weddinga.Joseph H. Wedding is the general superintendent of Respondent's manufac-turing and trucking operationsThrough foremen who report directly to him,Wedding supervises Respondent's day-to-day operations.Wedding also participatesin collective-bargaining negotiations with representatives of Respondent's employeesand other matters concerning the representation of employees.Sometime in January 1965, Wedding received a copy of a letter from the Unionto the Regional Office for Region 9 of the Board with a list of signatures of 25employees attached. The letter stated that the named employees had joined anorganizing committee for Respondent's employees and indicated that its purposewas to leave no doubt of the participation of the named employees in union activi-ties.Among the signatures on the list was that of Kenneth Y. Skaggs. Within afew days atter receiving this letter,Wedding called Skaggs into his office In thecourse of a conversation with Skaggs, Wedding told hun he was amazed thatSkaggs was engaged in union activities in view of the length of time he had beenemployed by Respondent. Wedding asked Skaggs what was wrong in the weldingdepartment where Skaggs was employed. Wedding commented that he had thefeeling that the department foreman was not treating the employees right and askedSkaggs if he liked the foreman. Skaggs ieplied that he liked the foreman wellenough but that some of the others did not. Wedding asked the reasons, and Skaggsreplied that the employees thought they, rather than the foreman, should turn intheir own count on piecework. Wedding explained that the count had to be checkedby the foreman Wedding then called Skaggs' attention to the letter and list of nameshe had received from the Union. Wedding told Skaggs that he could pass out allthe union authorization cards lie wanted to and get then signed before the startof work and at break and lunch time, but that if Wedding saw him sign up anyemployees on company time, Wedding would fire him, adding that he would notpay Skaggs to sign up union cards on company time. Wedding told Skaggs to con-vey this message to the others whose names were on the list. Skaggs said he wouldcomply and the conversation ended. Wedding testified, without contradiction. thatbefore talking to Skaggs he had reports that Skaggs was trying to get cards signedon company time Although Skaggs denied that he had done so, Skaggs testifiedthatWedding so charged in his conversation with him 2The complaint alleges thatWedding's remarks to Skaggs constitute unlawfulinterrogation about Skaggs' union activities and those of other employees. Inter-rogation violates the Act "if the questioning takes place under circumstances whichimpart to it a tendency to interfere with the free exercise of rights under the Act." 3No single set of factors is determinative, but more is required than a mere showingthat an employer repiesentative has questioned an employee concerning mattersrelating to union activity. It appears that Wedding's conversation with Skaggs wasprompted by the report that Skaggs was soliciting signatures on union authorizationcards during working hours, and that at least one of its purposes was to informSkaggs, and through him the other employees whose names weie on the list senttoWedding, that they were not permitted to solicit signatures on company time.It is tine that Wedding in this interview expressed surpiise at Skaggs' participation2 There is only one material conflict between the testimony of Wedding and Skaggswith respect to thisincident.According to Skaggs, Wedding threatened that employeeswould be discharged for having caids signed on company time or property. Weddingtestifiedthat his warning applied only to company time and that lie specifically affirmedthe right of employees to solicit signatures on their own time In the light of Skaggs'failure to mention in statements previously given to the General Counsel that he waswarned not to obtain signatures of company property, his unconvincing explanationtherefor, and Skaggs'admissionthat following this conversation he openly continued tosolicit signatures on his own timeon company property, I do not credit Skaggswhere histestimony is inconflict with that of Wedding3Murray OhioManufacturingCompany,155 NLRB 239. 362DECISIONS OF NATIONALLABOR RELATIONS BOARDin the organizing campaign and briefly explored possible sources of dissatisfactioninSkaggs' department. However, Skaggs' identity as a union adherent had beenbrought to Wedding's attention by the Union, and Wedding made no effort in thisconversation to dissuade Skaggs from supporting the Union.Wedding did notthreaten Skaggs with any adverse consequences for continued activity, other thanhis permissible warning against solicitation on company time which was accom-panied by a statement that Skaggs was free to continue solicitation on his own time.Except for the incident involving Foreman Pry discussed below, which does notappear to have been part of any systematic plan of interrogation, there is no otherevidence of interrogation involving any of Respondent's 300 employees during the5months which followed between Wedding's conversation with Skaggs and therepresentation election.Iam not persuaded that the circumstances surroundingWedding's questions to Skaggs concerning possible sources of dissatisfaction in thewelding department impacted to this conversation a tendency to interfere Withprotected rights.4 I conclude therefore that the allegation of the complaint basedon this conversation should be dismissed.b.On May 24, 3 days before the representation election, James Keeling, a fore-man, reported to Superintendent Wedding that he had observed Saul Spencer, anemployee in his department, showing some union buttons to other employees duringworking hours. Keeling asked what he should do about it. Wedding replied that hewould take care of the matter. The following day Wedding went to Spencer'sdepartment and stood for about 10 minutes on a landing 10 feet behind Spencer'swork station where he could observe Spencer, apparently without being seen. Whilethere, he observed Spencer showing a union button, which Spencer was wearing,toGreen, a deaf-mute employee who worked beside, him.5 Wedding heard Spencersay something to Green which sounded like, "You should be wearing one of these."Wedding estimated that the incident did not take more than 15 or 20 seconds. Theincident occurred during working time. Green continued to work. Spencer, whosejob was to turn sewn chair back covers inside out and to sort them, paused in hiswork while showing the button to Green and talking to him.6 Wedding approachedSpencer.Wedding told Spencer if he would spend more time on his work and lesson union activity, they would get along a lot better and warned Spencer that ifhe were caught passing out union buttons or literature on company time, Weddingwould discharge him.7 Wedding then went to Keeling and in Spencer's presence toldKeeling to let him know if Spencer engaged in any union activity whatsoever-oncompany timesIn connection with this incident.Wedding testified on cross-examination asfollows:Q.Was it unusual for an employee regardless of what he does now to takea five second interval between turning backs occasionally?A. It would be very unusual for an employee to take five seconds out toengage in Union activity.Q. That's not my question, Mr. Wedding.A. If an employee took five seconds out just to stop for five seconds Iwouldn't say anything to him, but if he's engaged in Union activity he's goingto get it.Q.What if he took ten seconds out just to stop?A. I wouldn't say anything about that.Q. How about twenty, how about a minute?A. No. If he's engaged in Union activity he would.Q. But if he was engaging in Union activity you would toss him right outof the joint?A. I might, it all depends. I have warned them, I warn them usually myprocedure would be to warn them as in the case with Saul Spencer.4 SeeBernel Foam Products Co., Inc.,146 NLRB 1277,1278, 1294.6According to Wedding, Green reads lips fairly well.6The above findings are based on the testimony of Wedding. Spencer testified that thepin on the button became unfastened and that he paused only to refasten it without say-ing anything to Green. For reasons set forth below,I have credited Wedding with respectto thisincident.7Spencer conceded that Wedding warned him not to pass out buttons on company time.8 Spencer testified that Wedding told Keeling that he wanted Spencer's "ass out of herefor the least little thing" and that before talking to Keeling, Wedding made a similarremark directly to Spencer.Keeling testified that Wedding told Keeling to notify WeddingifKeeling caught Spencer showing union buttons any time during working hours. LOUISVILLE CHAIR COMPANY, INC.363Wedding testified further that Spencer could talk all day on his job and do itefficiently and thatWedding would have no objection to an employee talking allday if he did his woik, but that he would not permit talking about the Union duringworking hours and so instructed his foremenAlthough Wedding in his initial responses to questions about the distinction hedrew between union activity on the job and other work interruptions displayed atendency to spar with counsel, his answers quoted above were basically candid.Spencer s demeanor on the other hand did not inspire confidence in his testimony,and his limited ability to express himself, like that of other of the employee wit-nesses, though not a matter for which Spencer is to be censured, nonetheless raisesa question as to the accuracy of statements attributed by Spencer to Wedding.I have concluded that Wedding is to be credited as to this incident.Based on thisincident,the complaintalleges thatWedding threatenedSpencerwith discharge for union activity in violation of Section 8(a)(1) of the Act. InWalton Manufactuniig Company,126 NLRB 697, 698, enfd. 289 F.2d 177 (C.A. 5),the Board attached a presumption of validity to the enforcement of a rule barringunion activity during working time "m the absence of evidence that the rule wasunfairly applied." As theBoard's subsequent decision inWm.H. Block Companymakes clear,9 the test of unfairness is whether the rule is enforced to prohibit unionrelated activities during working time comparable to other work disruptingactivitieswhich are permitted during working time. InBlock,theBoard found that ano-solicitation rulewas unfairly enforced when employees, with knowledge andparticipation of supervisory personnel, were permittedduringworking time tosolicit for gambling pools, to sell tickets to various events, and to collect moneyfor gifts.Here, the only evidence with respect to the rule communicated to employ-ees isinWedding's statement to Skaggs in connection with the incident set forthin paragraph a above. The complaintdoes not allege that Respondent's no-solicita-tion rule was itself invalid. However, as Wedding's testimonyquoted above makesclear,Respondent tolerated short pauses by employees in the course of their work,'°unless for the purpose of engaging in unionactivity. Likewise,Wedding consideredemployees free generally to talk while they worked, as long as they worked effi-ciently, but would not permit talking about the Union during working hours andso informed his foiemen.Thus the vice in Spencer's conduct which promptedWedding to warn him was not that he briefly interrupted his work or talked whileon the job, butthat the interruption and his talking were utilized for unionactivity.Wedding's warning to Spencer in the context of the conduct of Spencer whichprompted it, and particularlyin the context of his instruction to Keeling to reporttoWedding if Spencerengaged in any unionactivitywhatsoever on company time,threatened Spencer with discharge for repetition of the incident Wedding had justobserved or any union activity on company time. As Wedding's threat unfairlyenforced Respondent's no-solicitation rule, it constituted unlawful interference withemployee rights and violated Section 8(a)(1) of the Act.c.According to employee Spencer, on July 21, the morning after a well-advertisedunion meetingattended by a large number of employees, Wedding camethrough the department "hollering that these people got their union suits" lastnight and that he had news that they would be made out of thebest satin."Spencer testified that Wedding then went to Foreman Keeling, asked Keeling withreference to Spencer, "that boy there is a Unionman, isn't he?",Keeling repliedthat he believed so, and Wedding then approached Spencer and asked "did you getyour union suit last night?" According to Spencer, he replied that he did not andWedding asked why not. Spencer testified that when Spencer replied that he didn'tknow, Wedding said, "[Wlell I am giving you one of the best setsmade and Isaid yes sir. He said does the Union know how to make dinette sets and I repliedI do not know. He said well they sure and hell and damn better know how to makethem."Wedding denied that he talked to Spencer at all aboutunion suits or unionactivity on or about July 21,but testifiedthataround that time he stopped to talkto a groupof sewingmachine operators and asked them if they had gotten their0 150 NLRB 341.10There is no evidence that Spencer had paused excessively in performance of his workin relation to standards generally applicable to other employees.11The transcript at p. 108, 1. 6,in connection with this remark should be corrected toreplace the word "Saturday" with "of satin." Spencer testified on cross-examination thatthis remark was directed at one of the girls in the department,that some of them laughedwhen he said it, and that Wedding sometimes joked with others in the department. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionsuits yet, adding that he understood they were making them with two buttonson the flap instead of one like they used to. According to Wedding everyonelaughed, and he left the department without talking to Keeling or Spencer.Wedding also testified that on a different occasion prior to the election he hadasked Stone, an elevator operator, in the presence of several other employees, butnot Spencer, if Stone thought the union organizers knew anything about makingdinette sets.When Stone said he did not know, Wedding added that they had betterstart learning something about it.12With respect to this incident, I was again favorably impressed by the candor ofWedding and credit his testimony. For reasons similar to those set forth above inconnection with the May 25 incident, I do not credit Spencer. Accordingly, I con-clude that the allegation of the complaint based on this incident, that Weddingunlawfully interrogated Spencer on or about July 21, 1965, should be dismissed.2.Floorlady Whithama.FloorladyNora Catheiine Whitham supervises 75 to 80 employees in thesecond floor upholstering department of Respondent's plant. On May 25, 1965,2 days before the election, employee Roy Lee Gray went to SuperintendentWedding's office to complain that Joseph Paul Wright, a fellow employee had usedvulgar language in front of Gray's wife, who was also an employee and at the timeworked beside Gray.Wedding toldWhitham, who was present in Wedding'soffice, that he wanted Wright's use of vulgar language stopped.Later in the day, as Gray was returning from lunch, he passed Whitham's desk.She stopped Gray and told him she knew that Joseph Paul Wright and his brother,Thomas Wright, used bad language in front of his wife and that she had warnedthem about it. She also told Gray that it was bad for man and wife to worktogether and that something would have to be done about that. According to Gray,Whitham continued to talk to him, bringing up the matter of a handbill that theUnion had put out which reproduced the check stubs of some employees of anotheremployer. Gray testified that after stating that the checks were those of the highestpaid employees at the plant mentioned, Whitham told him that if the Union werevoted in at Respondent's plant and took the employees out on strike, they couldbe replaced "and also if the Union is voted in our profit-sharing plan will probablybe cut out." On cross-examination Gray testified that Whitham said "If the Unionisvoted in it will probably cut our profit-sharing plan out." Gray testified that hedid not take her statement to mean that the Union would probably cut it out andfurther restated what she had said as "If the Union was voted in our profit-sharingplan could be cut out." Gray restated the remark a final time in much the samewords as his initial testimony.Whitham testified that she recalled speaking to Gray about Wright's use of vulgarlanguage in front of Gray's wife, but denied discussing the union handbill withGray.AlthoughWhitham's testimony was not persuasive,13 it is impossible toconclude from Gray's testimony which of his differing versions of the statementconcerning the profit-sharing plan is correct, or indeed whether any one of theseversions should be found to have occurred rather than a mere statement of theeffects a strike would have on profits and the profit-sharing plan in view of thecontext in which Gray testified that the remark was made. In these circumstances,the evidence is insufficient to establish that Whitham threatened elimination of theprofit-sharing plan if the employees voted for the Union, and I conclude that theallegations of the complaint based on this incident should be dismissed.b.Employee Paul Tobergta testified that about 2 weeks before the election, whileat work, Whitham called him over to her desk and asked him "just how Harold andDavid Marion and two other employees had ever gone to a union meeting and Itold her I don't know." Tobergta further testified that the question which Whithamasked was "if Harold and David Marion and two other employees had ever goneKeeling testified that he did not hear Wedding make any remarks about union suitsin his department and denied the occurrence of the portion of the incident which Spencerdescribed as involving Keeling.isWhitham's testimony was at times guarded and defensive, her memory in many re-spects appeared uncertain, and at times it appeared that Whitham was distracted in herefforts to recall events of the critical period, perhaps understandably because of the re-cent loss of her husband. LOUISVILLE CHAIR COMPANY, INC.365to the union meeting." He testified that Whitham did not name the two otheremployees, although Tobergta indicated that he knew who they were. Tobergta hasa hearing defect and had difficulty hearing the questions asked him at the hearing.It is difficult to make sense of his testimony that he was asked about the Marionsand two unnamed employees but knew who the unnamed employees were withouttheirnames having been mentioned. Tobeigta's affidavit given to the GeneralCounsel during the investigation of the case states, "She asked me if Harold andDavidMarion, two other employees, had ever gone to any union meeting." 14However, Tobergta in his testimony at the hearing did not state at any time that thequestion concerned only the Marions, who were two other employees, as the state-ment suggests. Efforts to obtain clarification of Tobergta's testimony were unpro-ductive. In view of the nature of his testimony, the conflict between his testimonyand his written statement, and bearing in mind that his hearing impairment mayhave effected his understanding of what Whitham said to him as well as hisdifficulty in grasping questions put to him at the hearing, I cannot accept his testi-mony as establishing that Whitham questioned him about the attendance at unionmeetings of other employees.15 Accordingly, I conclude that the allegation of thecomplaint based on this incident should be dismissed.c.Employee Thomas Wright testified that about a week before the election,Whitham called him to her desk and asked if he knew who was for the Union.According to Wright, when he replied that he did not know, Whitham told himto go around and find out "Who was for the Union and then to start a fight withthem and get the Union sons-of-bitches out of there before the election." AccordingtoWright, at the very end of the conversation, during its last few seconds, Super-intendentWedding walked up and "said it would be a good idea .... What wewas talking about." 15Wright testified also that 2 days before the election, Whitham told him thatemployee Roy Lee Gray had called his brother, Joseph Paul Wright, "a son of abitch and so she was telling me about it and she said if she was me to go back andpoke him in the head for calling my brother a son of a bitch." According toWright, she added, "If it was her brother [and] somebody called him a son of abitch she would whip him," and Wright replied,"itwasn'tmy fight and I didn'twant any trouble with anyone."A few days before the election Wright wore a paper badge identifying him asagainst the Union. About a week after the election Wright attended a union meet-ing.According toWright, the next morning, in the presence of his helper,17Whitham told Wright, "I knew you was at a Unionmeeting lastnight and youain't no good, you or any of the rest of you Union son of a bitches and if I catchyou buying saltines or candy during work hours,you are automatically fired." 18On June 30,approximately a month later,Wright was discharged for smokingin the restroom. The amended charge in Case 9-CA-3627 alleged that Wright wasdischarged because of his union activities. On August 2, 1965, the Union requestedwithdrawal of the portion of the charge based on Wright's discharge, and onAugust 9 the Regional Director approved the withdrawal.Apart from the above, Wright testified that he knew the Union was handing outhandbills for some time before the election but he knew nothing about the Uniongetting cards signed until a week before the election. Wright testified that beforethat there weren't any cards being passed around, there wasn't anybody talkingabout the Union, and he didn't know anything about it. Despite Wright's inabilityto read, he testified that his wife read to him letters passed out by the Companywhich mentioned the union activities and efforts to get cards signed.'In this connection the transcript at p. 133, 1. 22 was corrected by stipulation at p. 816.15Whithain denied questioning Tobergta about the attendance at union meetings ofHarold and David Marion or any other employees.19According to Wright this conversation lasted about 4 minutes, during it Whithamnamed no particular people or department where she wanted him to start trouble, and heunderstood that he was to pick a fight with anyone who was for the Union.14Wright's helper was not called as a witness at the hearing1sAccording to Wright's testimony there was no rule against employees buying softdrinks during working hours except when the union drives were going on. In his statementgiven to the General Counsel, Wright stated that there was a standing rule to the effectand the Company got strict about it when union drives=were in progress 366DECISIONSOF NATIONALLABOR RELATIONS BOARDWhitham denied that either of the preelection incidents occurred. According toWhitham during the month before the election Wright did not talk to anyone otherthan to say good morning and ask for work. As she put it, after the union activitiesbegan, he took kind of a "spell" and had done so before. Wedding also denied theparticipation in the first incident which Wright attributed to him.As for the postelection incident, Whitham testified that she did not speak sepa-rately toWright about buying soft dunks during working hours, but that shecalled all employees in hei department on one occasion approximately 3 monthsbefore the election and told them that the breaktimes were provided so thatemployees could get something to eat or drink. She testified she then told themthat during working time employees were not supposed to go to the soft drinkmachines and that there were signs posted in the plant to that effect.I do not credit Wright as to any of these incidents. Wright was admittedly adisgruntled ex-employee. His denials of knowledge of union activity in the plantwere not convincingWhile the incidents he described are not so implausible thatone can say with assurance that they could not have happened under any circum-stances, the suggestion that a supervisor of some years experience on twooccasions urged a tall, strong employee to start fights at random in the plant iscertainly such as to engender skepticism. The absence of other witnesses to theseincidents could understandablymake direct corroboration impossible, but theabsence of any surrounding circumstances to supply indirect corroboration toWright's testimony is a more serious matter. Despite Whitham's asserted statementof desire to get rid of union adherents before the election, the record before meshows no evidence that any union adherents were removed before the election bythemeans allegedly suggested to Wright or any other. While Wright's illiteracydoes not detract from his credibility, his limited ability to express himself, whichthe cold record does not fully reflect, raises considerable doubt as to his accuracyas a reporter of what others said to him. Wright was unable to give a convincingdescription of the circumstances surrounding the first incident, supplying at most30 seconds worth of conversation to describe a conversation which he estimatedas lasting several minutes. If his version were accepted, it would be difficult tounderstand how Wedding had an opportunity to hear what Whitham proposed letalone to endorse it. With respect to the third incident, Wright's credibility dependsheavily on his testimony, not entirely clear, that the rule against drinking softdrinks during working time only existed during union drives. His testimony is inconflict with his statement and Skaggs as well as Wedding and Whitham.Accordingly, I conclude thatWright is not to be credited, and none of theallegations of the complaint based on Whitham's conduct involving Wright havebeen sustained.3.Foreman PryA single incident is attributed to Foreman Pry, based on testimony of employeesJoseph Vittitow and Wayne G. Hale.19 Until Vittitow left Respondent's employinMarch 1965, he and Hale worked together in the receiving department. Theytransported materials from the receiving dock throughout the plant. Their dutiesfrequently brought them into Pry's department, where they frequently spoke toPry and laughed and joked with them.On one occasion, during February or March,20 after Pry had been talking withVittitow and Hale for several minutes, Pry asked Vittitow how the union meetinghad gone the night before.21 Vittitow replied that it had gone all right but that hedidn't see anything of Pry or his spies there. Pry retorted that "his spies weresmart for staying out of the union and he said anybody involved in the union29 Pry was not calledas a witness.2OVittitow placed the conversation during the last week in February. Hale in a state-ment given to the Board in July placed the conversation in March or April. In his testi-mony he first placed the incident in February, and after confronted with his statementtestified that he was not sure of the month.2'Vittitow testified initially that Pry walked up and asked how the union meeting went.On cross-examination he testified that they had been talking for several minutes whenPry asked about the union meeting. LOUISVILLE CHAIR COMPANY, INC.367would definitely be fired." 22 According to Vittitow, he was joking when hementioned Pry's spies, but Pry wasserious inhis reply. Vittitow had told Pryhe was for the Union, but Hale had not at that time openly indicated supportfor the Union.The complaint alleges that Pry interrogated and threatened Vittitow in thepresence of Hale in violation of Section 8(a)( I) of the Act. It appears that theconversation between Pry and Vittitow, at least at the outset, was carried on in abantering tone and was similar to other conversations which regularly occurredbetween them. Insofar as the record shows, the matter of the Unionwas firstraised by Pry, when he asked Vittitow, a known union supporter,how the unionmeeting had gone the night before. Vittitow's reply was flippant andsarcastic.Had the conversation terminated at this point, I would be inclined to agree withRespondent that Pry's isolated inquiry might be dismissed as harmless. However,whether provoked by the implied accusation in Vittitow's reply, moved by thedesire to best Vittitow in their verbal exchange, or otherwise motivated, Pry didnot let the matter rest, but retorted with a threat that those who were involvedwith the Union would be fired. Thereis no evidencethat Pry tempered his remarkeither by additional comment or manner of delivery to make clear that the threatwas not seriously intended, and the credible evidence establishes that Vittitowviewed Pry's reply as serious. The test is not whether Pry's statements had coerciveintent or effect but whether his conduct may be reasonably said to tend to inter-fere with the free exerciseof employeerights under the Act.Time-O-Matic, Inc.v.N.L.R.B.,264 F.2d 96, 99 (C.A. 7). A threat that employees will be dischargedfor involvement in union activities is the most obvious form of interference withthe exercise of protected rights. Accordingly, I conclude that Pry's threat toVittitow, in the presence of Hale, violatedSection 8(a)(1) of the Act.C. The allegedviolationsof Section 8(a) (3)1.The discharge of HaleMrs. Jeanette Napier, also known to Respondent's employees as "Tootsie," wasemployed as a checker in Respondent's upholstery department under the super-vision ofWhitham. On the day before the election, Napier and a number ofother girls in her department wore homemade circular cardboardinsigniaidentify-ing them as opposed to the Union. On the day of the election, May 27, Napierand a number of other girls in the department wore white headbands on whichhand inscribed legends appeared.Most of the hats had pictures of donkeys onthem. The hat worn by Napier at the time of the critical events had a picture ofa horse drawn on it and bore the legend "Don't be a horse's blank. Vote No." Thebands also had feathers sticking up from them in the rear. On the day of theelection at all times material Napier also displayed a piece of white paper about6 by 8 inches which had a picture of a piano drawn on it and bore the legend"Play for Joe" (referringto SuperintendentWedding) or words to that effect.The paper was pinned to the bottom of the back of Napier's blouse which she worehanging loose and the paper hung down from that point.About 1 p.m. Napier and the other girls in her department, which was locatedon the second floor of the plant, went to vote at the polls which were located onthe first floor of the plant. On her way back to work after voting, Napier, follow-ing several other girls from her department, passed the door to thereceiving-The above version is that of Vittitow. Hale testified that Pry asked Vittitow "howthe union had been going last night," and that Vittitow replied "Okay" and "he didn'tsee any of your spies there." According to Hale, Pry then said that "His spies were toosmart to get caught" and that "we would be fired if we kept on screwing around withthe union." In his written statement Hale stated that before Pry mentioned discharge,there had been a lot of conversation between Vittitow and Pry about the Union, but thathe did not recall what was said Hale's explanation as to the omission of the statementswhich preceded the alleged threat from his signed statement was not convincing. Stand-ing alone, I would be reluctant to credit Male's version of this incident, in view of theobvious weaknes of his memory. However, with respect to what I regard the critical por-tion of Vittitow's testimony,the threat that those involved in the Unionwould be dis-charged, Hale's testimony supplies some corroboration, and in the absence of any denial,I credit Vittitow with respect to this incident. 368DECISIONS OF. NATIONAL: LABOR 'RELATIONS BOARDdepartment whereWayne Hale' worked. -Hale was standing 2 or 3 feet insidethe door leaning against a small table.Mr. Clark, a customer since deceased,was standing in the hall as Napier approached.Clark looked at Napier and laughed,asking her"What way did you really vote?"Napier laughed in response.At thatpoint Hale called out to Napier,"Iwould like to- kick you in your God-damnedbig fat ass." Napier turned toward Hale and said,"Ifyou have the guts, goahead."Hale took a step or two toward the door and invited her to'come into thereceiving department.Napier replied that she would meet Hale halfway.Napierthen turned and left to go upstairs to her work station.23Clark remained at thescene until Napier left and followed her up the stairs until she turned down theaisle,to her work station.Clark continued on to another portion of the secondfloor where he had business 24'When Napier reached her work station,she saw Wedding standing outside hisoffice with Whitham and two of the. girls who had been walking in front-of her,on the,way- back, from the polls: The girls, at least one of whom was wearing aheadband similar to Napier's,had reported to Wedding immediately on theirreturn that there was a disturbance between Napier and Hale downstairs. When,Napier walked into the department,Wedding motioned her to come to him, andshe did.Wedding asked her what the trouble was downstairs.Napier told Weddingthat Hale, whom she identified as the red-headed boy in the receiving department-downstairs, had told her"he would like to kick me in my God-damned big fatass." 25Wedding stated that he could not put up with-that and left, proceedingto- the receiving department.Wedding approached Hale and asked him if he said"that"to "Tootsie"withoutrepeating the remark.Hale replied that he had said it and meant it.26 Wedding toldHale he would give him his money,took him'to have his check made out, gaveit to him, and told him to leave and not return.No statement setting forth the reasons for Hale's discharge Was given to Haleat the time of the discharge.However, Wedding testified at the hearing that Halewas discharged for using vulgar language to a female employee and in front of acustomer.27Hale was disqualified for unemployment compensation on the basisof findings that he was discharged"formaking vulgar and insulting remarks towomen employees"and "for misconduct connected with work."Hale did notappeal this determination.As I view the issues raised by Hale's discharge, the salient feature is that Hale'sremark, which caused his discharge,was itself inextricable from his union activi-ties.Napier forcefully and provocatively displayed her antiunion sympathieswherever she appeared on the day of the election, as is clear from the nature ofher insignia,the location of the sheet of paper pinned to the back of her blouse,and the laughter and, remark they evoked from Clark, a customer without directpersonal interest.It 'should have been evident that employees supporting theUnion,Napier's insignia would be more likely to provoke anger than mirth, asshe herself,realized when she testified,"I don't know what they [referring to Hale]seen,the sign or what made them say,it, or not."23Napier testified that the ihcident lasted only as long as required to say the wordswhich passed between her and Hale.'2A The above version of the incident is based on Napier's testimony, Hale's versiondiffered only slightly in its essential respects.Because Hale's testimony concerning thecircumstances which led to the incident raises substantial doubt as to the accuracy, ofHale's recollection,I' have credited Napier where their testimony is in conflict. -23Wedding testified initially that Napier told Wedding that Hale threatened to' kick her.However,Wedding subsequently testified as found, consistent with the testimony of Napier.Napier testified at one point that she also told Wedding at this time the remaining wordswhich passed between her and Hale.However, she twice testified that''tlie above state-ment was all that she"said to Wedding, consistent with Wedding's testimony. I' so'find.'28Hale initially testified that he told Wedding that he had said it but was'only kidding.However, 'when'asked specifically whetheihe had told-Wedding'he meant it,Hale repliedthat he' didn'tkiiow, that he didn't think'so, and'did notd'enS sayhe meant it. IcreditWedding.'a It may be questioned whether the second ground existede time of the;disclarge;in view of'the rapidity of the events,the"fact that Napier did nof'mentiou Clark's'pies-'ence to Wedding,and Wedding did not talk'to'Clerk abbut the''incident until after"thedischarge. LOUISVILLE CHAIR COMPANY, INC.369Indeed absent any other evidence of cause for Hale's outburst, the direct cor-respondence between the anatomical analogy suggested by the legend on Napier'shat, and Hale's remark made it obvious that Hale's remark, however crude, was aresponse to Napier derisive solicitation of votes against the Union.Although I have generally found Wedding to be credible and candid in testifyingas to the events concerning this and other incidents, he displayed a significantlack of candor in testifying as to his awareness of the insignia worn by Napier.Wedding testified that he did not see what was written on Napier's hat becausethe insignia was on the back end. However, he conceded that he had seenothers wearing similar headbands around her department and had noticed a horseor something drawn on the back of one. He also testified,There was a lot of people wearing hats and buttons around there and I haveno idea how they voted over there in that election and apparently I wasfooled by a lot of them that I thought might be for the Company when theyreally weren't.Wedding, after initially testifying that he had no idea whether Napier was forthe Union or the Company, conceded that he believed her to be for the Companybut did not know it for a fact. When asked if the only people wearing similarheadbands were against the Union,Wedding replied, " I never gave it anyconsideration."In view of the remark which Napier's appearance invoked from Clark, thefact thatWedding's office was located within beckoning distance from Napier'swork station, the fact that the headbands and other antiunion insignia were wornin the upholstery department on the day of the election and the previous day, theimpressionWedding generally created as a quick, observant, and not aloof plantsuperintendent with a strong interest in the outcome of the election, and thedefensive and at times evasive nature of his testimony in this regard, I do notcreditWedding's disclaimer of knowledge of the slogan on Napier's headband.Moreover, in the light of group leader Stevenson's testimony that only 1 hourbefore the election, Hale put on a union button,28 and my findings above whichcast discredit upon Wedding's testimony insofar as it pertains to the state of hisknowledge, as well as the nature of the incident which caused Hale's dischargeand its timing in relation to the election, I do not credit Wedding's testimony thathe had no knowledge or belief as to Hale's support of the Union at the time ofthe discharge.In these circumstances, the question to be decided is whether Hale's remarkwas such as to deny him the protection the Act would otherwise afford 'him inresponding to Napier's campaign insignia.The test applicable to a case such as this is whether an employee in the courseof concerted activity "engaged in such flagrant, violent, serious, or extrememisconduct as to render [him] unfit for further service." 29 In judging verbalmisconduct, the Board there held with reference to offensive cartoons:However, assuming,arguendo,that the cartoon was offensive in character,we do not approve of vulgarity, but do not consider this to be of such agrievious nature as to make Packard unfit for further service. Such mode ofexpressionmust be viewed in the context in which it occurs. Thus, its useisnot at all unusual in work-a-day associations among industrial workers.Factory and foundry employees do not always employ the language usedin polite formal society while at work. It is also a fact that tempers areaggravated and attitudes harden in the stress and strain of sensitive situationssuch as the one involved herein. Absolute restraint might be more desirable,but cannot be expected realistically.30Here the context leaves no doubt that Hale's remark was not of such acharacter as to render him unfit for further service It did not occur in isolationand without provocation.It came at the climax of a long union organizing cam-paign when the stresses and strains inherent in such campaigns are at their peak.Of the witnesses who testified as to Hale's wearing of union buttons in the plant,Stevenson had the least personal and emotional involvement, and I creditStevenson.29 Indiana Gear Works,a Division of the Buehler Corporation,156 NLRB 397, 400, andcases cited therein.80 Indiana Gear Works, a Divisionof theBuehler Corporation, supra,401.264-188-67-vol. 161-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe conduct of Napier which provoked Hale's remark was apparently deemedby no one. as sufficient to raise any question of her fitness for further service.She and others in her department were permitted-to wear the provocative hat-band on the day of the election in Whitham'sdepartment without,any, restraint-The use of vulgar language was admittedly tolerated in the plant,31 andalthoughWedding distinguished between the use of such language in telling jokesor addressing machines and its use between employees,such a distinction is moreeasily stated than observed.32One does not use language in isolation but incommunication with others. Hale's conduct was not violent nor did hethreatenviolence. In the remark reported to Wedding on which the dischargewas basedHale told Napier what he "would like" to do and not whathewas goingto do. It was Napier who carried the matter forward in a portion of the incidentnot reported to Wedding before thedischarge when she challenged Hale to followthrough if. he had the "guts." Hale even then put it to Napier to make a furthermove if she wanted his wish translated into action. If any threat emerged in theincident,itwas evoked by Napier'sresponse,was not reported to Wedding, andwas not a reason for the discharge.I conclude- that Hale's choice of terms in which to voice his response toNapier's insignia,while not to be condoned, was not so flagrant, violent,serious,or extreme as to deprive him of protection of the Act, and accordingly that hisdischarge violated Section 8(a)(1) of the Act. I find it unnecessary to decide'whether Hale's discharge also violated Section 8(a)(3) of the Act, as the remedyin any event would be the same 332.The refusal to hire SweetOn July 22, 1965, Joseph E. Sweet applied for employment at LouisvilleChair, having been referred by the State Employment Office as an applicant foran opening on Respondent's table line. Sweet hadpreviously been employedby Huttig Sash & Door Company, Inc., and had been discharged by Huttig.Huttig's employees were represented by the Charging Party in thiscase,and Sweethad been the Union's chief steward at Huttig. Following his discharge, the Union,filed charges against Huttig, and a complaint issued, alleging that Sweet had beenunlawfully discharged for performance of his chief's steward's duties. Severalweeks before Sweet applied for employment at Louisville Chair, the Trial Exam-iner in theHuttigcase issued his Decision finding that Sweet's discharge violatedthe Act and recommending his reinstatement with backpay. On September 24, 1965,the Board adopted the Trial Examiner's Decision and Recommended Order withrespect to Sweet 34When Sweet arrived at Respondent's plant on July 12, he was directed to JeanOhmann, the personnel director and plant nurse. Miss Ohmann interviews andhires all applicants for employment for unskilled jobs at Respondent'sbase rate 36Ohmann gave Sweet an application for which Sweet filled out and returned to her.ffi Whitham's testimony that she never beard such language used is not credited in viewofWedding's testimony as to its use, my impression generally with respect to her testi-mony described above, and her own earlier testimony that she told Gray a few days beforethe election,"You talk bad in front of[your wife]and the rest of the guys are standingright around and they can hear it too."32 In the incident a few days earlier when Wedding Instructed Whitham to tell JosephPaul Wright to stop using bad language after Gray complainedthatWright used vulgarlanguage in addressing Gray in front of Mrs. Gray,it appears that Wedding's instruction,at least as reported by Whitham who relayed it, covered all use of vulgar language, anddid not draw such a distinction.33 In reaching this conclusion, I do not rely I on an incident which'occurred thek dayafter the election in the welding department,with respect to which Skaggs and Weddingtestified and which the General Counsel contended related to Hale's discharge.Althoughthe relationship of this incident to the discharge is no more clear to me now than at thehearing, I would in any event credit Wedding and not Skaggs with respect to this incident.84Huttig SashcfDoor Company, Inc.,154 NLRB 1567.35 Included among those Ohmann hires are employees who work on an individual orgroup incentive basis. Their actual earnings with bonuses may run considerably higherthan the $1.25 base rate at which they are employed.The table line for which Sweet wasreferred receives group incentive pay. LOUISVILLE CHAIR COMPANY, INC.371Sweet's application listed Huttig as his last employer,and $1.89 per hour as hisearningsat the time he left Huttig. Under the heading on the form, "Why did youleave?Give Details." Sweet wrote the single word "Discharge."In response tothe question"What experience or training have you had which would help youin the position for which you are applying?" Sweet wrote, "None."According to Sweet, after returning the application to Ohmann, she lookeditover and asked Sweet why he was discharged by Huttig, and Sweet replied that"we had Union problems, and I was fired." Sweet testified that Ohmann asked himfor further detail, and he replied that he was chief steward,was fulfilling his duties,and was fired. Sweet testified further:She put her hand to the side of her face, shook it back and forth and saidshe couldn't hire me because we are having Union problems here too. Andshe said if I was to hire you now I would be looking for a lob myself in themorning. And therefore she said I have to look out for me and I said I can'tblame you for that.According to Sweet when he mentioned the reason he was fired, Ohmann askedthe identity of theunioninvolved.He replied "AFL-CIO Local 236, and shesaid isn't that Local 236 and 1 said, Yes ma'm-it was the same one that-cor-rection.And she said that was the same one that was theirs, that we are havingUnion problems here too." Sweet testified that he didnot discusswith Ohmanneither his previous wage rate or the rates paid by Respondent 36In the blank on Sweet's application which called for a statement of the reasonsSweet left Huttig, in addition to the word "Discharge"in Sweet'shand, therealso appears the notation, "Union steward lost election got fired" in the handof Ohmann.37 Sweet denied that he mentionedan electiontoOhmann or that heattributed his discharge to loss of anelection.Ohmann testified that she had no recollection of her interview with Sweet orany other specific applicant mentioned during the hearing, and her recollection wasnot refreshed at the hearing. Ohmann interviews fiom 5 to 30 or 40 applicantsa day, practically everyday, all of whom are referred by the State EmploymentService.Her usual practice in conducting employment interviewsis to ask appli-cants to fillout anapplication form. After the form is completed,she checks itover to makecertain that all questionshave beenanswered.If not,she asks theapplicantto complete it or makes a notation herself on the basis of the informa-tion elicitedin her interview. One of the items she checks is the reasongiven for adischarge or a quit, and if none appearson the application,she inquires as to thereason.She denied positively that she had ever told any applicant thatshe couldnot hirehim becauseof union sympathy,affiliation,or activity.According toOhmann,her usual practice,from which she was carefulnot to deviate,was notto question applicantsabout theirunion activities,38and both before and aftertheMay 27 election, she had hired applicants whom she knew or believed to havebeen union membersin previous employment.39Ohmann testified initially that her generalinstructionswere to hire applicantswho had previouslyearned$1.25 an houror less.When first askedif she everdeviated fromthose instructions,she replied that there might bedeviation in theeventthat the applicant had earnedmoremoneyin earlier employment,but not in88According to Sweet, he had been told at the employment office that the hiring rateat Respondent's plantwas $1 25 an hour87 Therecord doesnot establish when this notation was made although it is likely thatitwas madeduring the interview.88 She testified that she was not instructed by Wedding or any one else with respect toquestioningapplicants about their union sympathies or activities.89 Ohmann's testimonywith respect to a list of 10 such employees, hired between Janu-ary and August 1965, describedby her as representative, indicates that her belief as toemployeemembership was based on her knowledge, understanding, or belief that the em-ployees of employersfor whom they previously had worked were represented by unions,but that she had no knowledge as to what unions represented the employees, what em-ployees ofthese employers were represented, or whether or not they were subject to union-securityagreementsrequiring union membership as a condition of employment.Ohmanntestified that in one instance in June 1965, she lured in applicant whose application in-dicated "was on strike" as the reason she left her prior employment in 1959 Ohmannhad norecollection of what she or the applicant said during the employment interview. 372DECISIONS OF NATIONAL -LABOR RELATIONS BOARDhismost recent employment. She added than to the best of her recollection she hadnever deviated from the practice where an applicant had made as much as $1.89an hour in his immediately previous job.-Later, on, cross-examination, Ohmann testified that she was instructed not tohire employees who were making appreciably more than $1.25 an hour,and thenadded that if she were hiring employees for piece or bonus work she mighthire employees who had previously earned $1.35 or $1.40 an hour, or possiblyhigher, giving as an example an older worker who had been making $1.50 anhour who applied for a bonus work job.When recalled for further cross-examination following theadjournment inthehearing,Ohmann denied that she had testified that she was instructedto hire employees who were previously paid less than $1.25 an hour, and againstated that she was instructed not to hire employees who made appreciablymore than $1.25 an hour. As then explained further by Ohmann, the determina-tion as to what constituted earnings appreciably higher than $1.25 an hourdepended upon the length of time since the applicant had received higher earnings,his age, the number and age of dependents, and whether, under the circumstancesdisclosed by the application, it appeared that he was so accustomed to receivingor in need of higher wages that he would not be a likely prospectto remain as apermanent employee..Examination of the employment applications of those employees who Ohmannidentified as having previously worked for employers whose employees were rep-resented by unions indicated that the exceptions were more substantial than,Ohmann's initial testimony would have indicated. Thus one employee whose priorearnings had been $525 a month and who had been unemployed for about the samelength of time as Sweet was hired because her potential earnings at pieceworkwith Respondent would be as much as $525 a month 40 Two employees with priorearnings of $1.50 an hour were hired as assemblers on the table line where groupbonuses gave them potential earnings of $1.50 an hour 41 Another employee whoseearnings in his last job were $60 a week and in his next to last job had been$296 a month; or the equivalent of $1.70 an hour for a 40-hour week, was hiredat $1.25 an hour because probable overtime gave him a potential of $60 a week.One employee whose prior earnings had been $2.22 an hour was hiredas a sewingmachine operator at the specific direction ofWedding because ofspecialcircumstances.-The table line for which Sweet was referred was a group bonus job for whichearnings with bonus averaged about $1.50 an hour.The question presented with respect to Sweet is whether Respondent con-sidered.,hisapplication "in a lawful, nondiscriminatorymanner" or failed toconsider his application for employment "for reasons proscribed by the Act." 42The General Counsel'scase restsupon the testimonyof Sweet, summarizedabove, which, if credited, would support the inference that Ohmann in consideringSweet's application did not go beyond consideration of Sweet's union activity athis previous place of employment and rejected him for thatreason.The credibility issue posed is complicated by the fact that Respondent's attack onSweet's credibility is more circumstantial than direct. Ohmann, having no recollec-tion of her interview with Sweet, could only rely on her ownassessment of herpractices and method of operation in stating that she was positive she did notmake the statements which Sweet attributed to her. She based her certainty on theasserted fact that union considerations never entered into her determinations withrespect to employment, that she never questioned applicantsabout union affiliation,that she hired applicants despite her belief that they had priorunion affiliation,that she would have remembered the incident if she hadmade the statementattributed to her by Sweet as it would have been unusual,and thatSweet's appli-cation would have beendenied asa matter of policy because of his rate of pay atHuttig.,In one respect at least, it would appear that the Sweet interviewwas unusual byOhmann's standards. For while Sweet did not testify that Ohmannasked him abouta Ohmann testified that, the piecework earnings of some operators ran as high as $30to $35 a day.41One of these employees had previously earned$250 a month,which is approximatelythe same as$1.50 an hour.42Shawnee Induetrie8,Inc.,140 NLRB1451,1452-53, enfd.In part 333 F.2d 221(C.A. 10). LOUISVILLE CHAIR COMPANY, INC.373his prior union activity,Sweet'sunion activitieswere nonetheless discussed inresponse to her routine question as to the reason for his discharge from Huttig.Moreover,Ohmann's reliance on the fact that she never asked employees aboutunion activity,despite the absence of any instructions to that effect,isbeside themark as no one contends that Ohmann questioned Sweet about his union activitiesas such. The evidence with respect to the hiring of other employees who Ohmannbelieved had union background is at best inconclusive. Ohmann's beliefs were forthe most part sketchily founded, went to the organization of the plants of appli-cants'previous employers rather than to applicant'sindividual activities, andconcerned unidentified unions rather than the Charging Union.Ohmann's lack ofrecollection as to the details of her interviews with any of the applicants,includingMrs. Cslank whose application indicated that she left another employer 6 yearsearlier because she"was on strike"again unfortunately makes it impossible toknow whether inquiry into Cslank's reason for leaving during the interview disclosedfurther details as to Cslank's union activity and participation in the strike. Theextent of Ohmann'sknowledge in each of the cases cited rather clearly separatesthem from the case of Sweet who at the very least disclosed that he had been achief steward and that his discharge was related to that fact and at most dis-closed considerably more.Of greater significance, however, Ohmann's testimony as to her hiring practices,which ended on a weaker note than it began, does not persuade me that Sweet'srejection as an applicant was as certainly based on policy reasons as Ohmann testi-fied.As set forth above, in her initial testimony, Ohinann drew a firm line and tes-tified that she was instructed to hire only those applicants who had previouslyearned $1 25 an hour or less. After retreating from and then denying that she hadtaken this initial position, her testimony finally indicated that out of the relativelysmall number of applications examined in this proceeding, she had hired twoemployees who had made substantially more than $1.25 or even $1.89 an hour,one because potential incentive earnings with Respondent were high and onebecauseWedding asked her to do so for special reasons. The progression inOhmann's testimony casts substantial doubt upon the rigidity of the policy whichshe initially testified, without specific recollection, would have caused her to rejectSweet.More important, the sequence of her testimony in this regard also castsdoubt upon the general reliability of Ohmann's assessment of what she may havesaid in the application of standard procedures in an employment interview of whichshe has no specific recollection, for her testimony in this respect pertained to afunction which she regularly performed, and one would expect her to recall herpractices in employing applicants more clearly than what may have beensaid in aparticular interview. For all these reasons, I find that absent recollection of herinterview with Sweet, the foundation for Ohmann's positive denial of Sweet's tes-timony is weak.On the other hand, Sweet's testimony contains little on its face to suggest that itwas untruthful. To be sure, Sweet, as a former officer of Respondent and as thealleged discriminatee,has an interest in this proceeding as does Ohmann by virtueof her position.43 However, at least one detail in Sweet's testimony, that Ohmannput her hand to her face and shook her head upon hearing the reason for Sweet'sdischarge from Huttig, indicates recollection of a total scene and not mere recita-tion of disembodied statements. Sweet did not impress me as one likely to haveinvented a detail of this kindWhile Sweet testified that he identified his union onlyas Local 236, AFL-CIO, he also testified that Ohmann indicated recognition thatthis was the same union which sought to represent Respondent's employees. DespiteOhmann's denial that she knew what Local 236, AFL-CIO, was, I am inclined tobelieve that one in her position would have at least attached sufficient significanceto the number 236 to have associated it with the Charging Party and to have madethe statement to that effect which Sweet attributed to her and which he did notdeny or correct at the time.In sum, on the evidence before me, I conclude that Sweet credibly testified withrespect to his interview with Ohmann. Whether Ohmann genuinely does not recallthe incident or resorted to a failure of memory as a convenient means to avoid"There is no evidence to support Respondent's contention that Sweetwas a "plant."Sweet had not been reinstatedby Huttigwhen he applied for employment, and there is noevidencethat hehad expectation of reinstatement in the near futureHe had a familyto support and was-referred to Respondent by the State EmploymentService.There isno evidence before me to indicatethat hewas not seeking employment in good faith. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacing up to herself or to her employer for her lapse,I find it unnecessary to decide,for after considerable reflection,I am convinced that her testimony is not sufficientlyreliable tocredit herdenials of the incident absent specific recollection.Under these circumstances,I conclude that Ohmann failed to consider Sweet'sapplication because of reasons proscribedby the Actand that Respondent thereforeviolated Section 8(a) (1) and(3) of the Act.D. The alleged refusal to bargainPursuant to the Decision and Direction of Election of the Regional Director inCase 9-RC-6223, an election was conducted in the following unit, found thereinand herein to be appropriate:All production and maintenance employees employed by Respondent at itsLouisville,Kentucky, plant, including all plant clericalemployees,garagemechanics and their helpers, but excluding all truck drivers and spotters, alloffice clerical employees, guards, professional employees, and supervisors asdefined in the Act.The election resulted in a vote of 187 for and 112 against the Union, with 3 voidballots. Following the election Respondent filed timely objections to conduct affect-ing the results of the election and objections to the conduct of the election. Itsobjections to conduct affecting the results of the election were based on similarstatements in two handbills distributed by the Union which Respondent alleged weregrossly and materially misleading and calculated by the Union to deceive and mis-lead Respondent's employees in order to induce them to vote for the Union. Itsobjections to the conduct of the election were based on the fact that upon countingthe ballots after the election it was determined that 302 ballots were cast whileonly 300 names on the eligibility list were checked off by the observers to the elec-tion as having voted. Respondent contended that the integrity and secrecy of theballot was not preserved and charged "that `chain balloting' or `chain voting' mayhave occurred in said election "On July 16. 1965, the Regional Director for Region 9 issued his SupplementalDecision and Certification of Representative in Case 9-RC-6223 pursuant to Section3(b) of the Act and Section 102.69 of the Board's Rulesand Regulations. In itthe Regional Director concluded that neither of Respondent's objections raised asubstantial or material issue affecting the results of the election and that they shouldbe overruled. Accordingly, pursuant to the authority delegated to him by the Actand the Board's Rules and Regulations, he certified the Union as representative ofemployees in the appropriate unit.On July 19, 1965, on behalf of the Union, Charles McCormick, United FurnitureWorkers' regional director, wrote Respondent requesting Respondent to meet withtheUnion to negotiate a collective-bargaining agreement and suggesting a meetingdate. On July 21, 1965, Respondent's attorney responded that he had been instructedby Respondent to appeal the Regional Director's decision to the Board and thatthe Union's request was accordingly premature and declined.Thereafter Respondent filed with the Board a timely Request for Review of theRegional Director's Supplemental Decision and Certification of Representative inwhich it urged that the Regional Director'sSupplemental Decision be overruled inits entirety and the election set aside or in the alternative that a hearing be held.Respondent subsequently filed with the Board a Supplemental Statement in supportof its Request for Review.On September 1, 1965, the Board by telegraphic order denied Respondent'sRequest for Review "as it raises no substantial issues warranting review."On September 2, 1965,the Union by telegram to Respondent repeated its requestfor bargaining,and on September 4, Respondent's attorney replied on its behalf byletter that Respondent did not agree with the Board's action and that he had beeninstructed to seek reconsideration and to carry the matter to the courts if the requestfor reconsideration were unsuccessful.The letter concluded that the request for ameeting was declined as the only means to obtain judicial review afforded by theAct was through an unfair labor practice proceeding.On September 10, Respondentfiled itsmotion for reconsideration of the Board's denial of its Request for Reviewreiterating its request for ahearing with,patticular reference to its objections to theconduct of the election. On October 19, by telegraphic order the Board denied themotion for reconsideration as raising no matter not previously considered,stating"The Board concluded that no substantial issues were raised warranting a hearing " LOUISVILLE CHAIR COMPANY, INC.375Respondent seeks in the instant proceeding to reraise one issue which it soughtto litigate before the Regional Director and the Board prior to the election 44 andthe two issues which it raised by its objections to the electionAt the hearingRespondent sought to introduce evidence relating to these issues,but on objectionby the General Counsel the evidence was excluded,and Respondent was permittedtomake offers of proof. I have carefully considered the offers of proof made byRespondent and find, as conceded by Respondent at the hearing,that the evidencethereby proffered is substantially the same as the matter set forth in Respondent'spleadings and affidavits submitted to the Board and the Regional Director in therepresentation proceeding.Moreover,the facts which Respondent has offered toprove do not conflict with any findings of the Board or the Regional Director inthe representation proceeding, and when confronted with pleadings averring thesame facts which Respondent offered to prove before me, the Board concluded thatno substantial or material issues of fact had been raised warranting a hearing.As the Board has repeatedly held,45 its policy is not to allow relitigation in acomplaint proceeding of the legal effectofmatterswhich have been previouslylitigated and decided in a representation pioceeding,even though a formal hearingon objections has not been provided. All three issues which Respondent seeks tolitigatewere aired in the representation case,and it is clear that the Regional Direc-tor and the Board,when confronted with allegations identical to those made byRespondent herein,concluded that the proffered matter, even if accepted as true,would not warrant vacating or setting aside the election.Moreover,with referenceto the second objection to the election,itmay be further observed,that Respondenthas offered no evidence that there was "chain balloting," "chain voting," or otherimpairment of the secrecy or integrity of the ballots in the election held in therepresentation case. Rather Respondent seeks a hearing at which it may conductan investigation of the discrepancy between the number of ballots cast and thenumber of names checked off by the observers to the election on the eligibility list.The investigation of objections is not subject to the Administrative Procedure Act,and Respondent is not entitled to a hearing on its objections as a matter of right."The burden is not on the Board to show that the election was fairly conducted buton respondent to show that it was not "N L R B.v0 K. Van Storage Co, Inc.,297F.2d 74, 75(C.A. 5), enfg. 127 NLRB 1537;N.L.R.B. v. Douglas Electric Mein-bership Corporation,358 F.2d 125(C.A.5); N.L.R.B. vMattisonMachine Works,365 U.S. 123. I conclude that Respondent has not supplied"specific evidence whichprima facie would warrant setting aside the election"in connection with this objec-tion such as is required to entitle Respondent to a hearing at any stage of theseproceedings.N.L R B. v. OK VanStorage, supia,297 F.2d 75 Accordingly,Respondent's attack on the validity of the certification must be rejected.A question remains as to when Respondent'sobligation to bargain arose and itsrefusal to bargain commenced. Section 3(b) of the Act provides:The Board is . . . authorized to delegate to its regional directors its powersunder section 9 to determine the unit appropriate for the purpose of collectivebargaining,to investigate and provide for hearings,and determine whether aquestion of representation exists. and to direct an election or take a secret bal-lot under subsection(c) or (e)of section 9 and certify the results thereof,except that upon the filing of a request therefor with the Board by any inter-ested person,the Board may review any action of a regional director delegatedto him under this paragraph,butsuch a review shall not, unless specificallyordered by the Board,operate as a stay of any action taken by the regionaldirector.[Emphasis supplied.]Sections 102.67 and 102.69(c) delegate authority to the Regional Director toissue a decision on objections disposing of the issues in any case in which he hasinitially exercised his authority to issue a decision and direction of election.Section102.67(b) like the statute, specifically provides that the filing of a request forreview shall not operate as a stay of the action taken by the Regional Directorunless otherwise ordered by the Board.No stay of the Regional Director's certifi-cation was ordered or sought in this case.Under these circumstances,I concludethat Respondent's obligation to bargain arose on July 16, 1965, when the RegionalDirector issued his certification of representative and that when Respondent on"This issue concerned the adequacy of the Union's showing of interest furnished Insupport of Its petition.46E g.,Carolina Natural Gas Corporation,157 NLRB 674. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 21 and thereafter refused to bargain at the Union's request, it did so at therisk off.being found to have refused to bargain in -violation of Section 8(a)(5)of the Act in the event that its appeals from the Regional Director's action weredenied.Staub Cleaners, Inc.,148NLRB 278, 296, set aside on other grounds357 F.2d I (C.A. 2). See alsoKen Lee, Inc.,137 NLRB 1642, enfd. 325 F.2d 435(C.A.5); Phaostron Instrument and Electronic Company,152 NLRB 352. Accord-ingly, I conclude that on July 21, 1965, and thereafter Respondent refused and hascontinued to refuse to bargain in violation of Section 8(a)(5) of the Act.E. The strikeThe complaint alleges that on or about ,August 17, 1965, certain of Respondent'semployees ceased work and went on strike, that the strike continued since that date,and that it was caused and/or prolonged by Respondent's unfair labor practices.Respondent contends that these allegations are not proper for consideration inthis case because Respondent has not been charged with discriminatorily refusingto reinstate any striker or any other violation of the Act to which the nature of thestrike has any relevance. This contention was rejected by Trial ExaminerKessel inruling on Respondent's pretrial motion to strike herein. Although Respondent cor-rectly states that the Board's Order inBuffalo Arms, Inc., etc.,110 NLRB 816,cited in the Order denying Respondent's motion, was set aside at 224 F.2d 105(C.A. 2), the court's decision therein did not reach the issue for which it wascited. 4 am satisfied that the allegations pertaining to the strike are properly con-sidered herein and may be the basis of an appropriate order as part of the remedyfor the unfair labor practices, if the strike was an unfair labor practice strike.J.H. Rutter-Rex Manufacturing Company, Inc.,115 NLRB 388, enfd. 245 F.2d594, 597-598 (C.A. 5).Respondent contends further that the facts adduced at the hearing, which arelargely undisputed, fail to establish that the strike was caused by its unfair laborpractices. The facts relating to the strike are as follows:On December 23, 1964, Teamsters Local Union No. 89 was certified as therepresentative of Respondent's truckdrivers. Around February 1, 1965, Respondentand Local 89 commenced negotiations. As of August 1, no agreement had beenreached between them.,On August 4, 1965, Local 236 held a meeting of its members employed byRespondent. The notice for thismeetingstated:A SHOWDOWN IS COMING.Already plans are being made forJOINT ACTIONbetweenFurnitureWorkers Local 236 and Teamsters Local89. The negotiating committees of Local 236 and Local 89 will meet prior tothe general membership meeting on Wednesday, at 5:30 P.M.Approximately 175 employees attended and voted unanimously to give authorityto the Union's negotiating committee to call a strike at their discretion. McCormick,regional director of the parent International of Local 236 chaired themeeting andtold the employees that he recommended adoption of the resolution in the face ofRespondent's continued harassment to union people and the Company's continuingrefusal to bargain with Local 236. Saul Silverman, national organizational coordi-nator of the United Furniture Workers and Atterbury, a representative of Team-stersLocal' 89, were also present at the Local 236 meeting. Silverman mentionedthe Teamsters' negotiations and the fact that no agreement had been reached withthe Teamsters after 6 months of negotiations.On August 5, 1965, McCormick sent Respondent a telegram charging thatRespondent's letter of July 21, "1965, in which it declined the Union's request tobargain as,premature,' constituted an unfair labor practice. The telegram continued:';At, ameeting called of the production and maintenance employees of your Com-panyion August,4 '1965 a unanimous vote to .strike against the- continuing'unfairlabor, practices of the Company took'-place." The letter then repeated the Union'sdemand for -immediate' bargaining.'On August 9, under ^ the auspices of the Federal Mediation and ConciliationService, 'representative's, of Respondent and the Union met,` after McCormick andRespondent's Attorney Smith signed the'-following memorandum:It is understood by both,parties that thisisanoff-the-record meeting held,atthe invitation of F.M.C.S. and will not be ' used ' in' any 'way' by either partyin any pending or future proceeding., The sole purpose,ofthe.rheeting is anattempt to improve the atmosphere. LOUISVILLE CHAIR COMPANY, INC.377During the course of this meeting, Silverman, who was present,pressed forimmediate negotiations, and Smith, who spoke for Respondent, took the positionthat Respondent would not decide on its course of action until after the Board haddecided its appeal. During the course of the meeting, Smith toldSilvermanRespondent would inform the Union whether or not it would bargain within 24hours after the Board's decision was received, and Silverman stated that he wouldtake no action until after hearing from Smith following the Board's Decision46The discussion then turned to measures which might be taken toease tensions inthe plant in the interim.On August 16, Respondent and Teamsters Local 89 met all day andagain in theevening in an effort to resolve their remaining differences. Early in themorning onAugust 17, the negotiations terminated with the parties deadlocked. During thecourse of the meeting, Teamsters Representative Atterbury told Respondent thatifno agreement was reached, a strike would start the next day.The next morning, August 17, Silverman called Smith and informed him that ifthe Teamsters went on a legitimate strike, the Furniture Workers would help themin every way they could. Silverman also stated that the Furniture Workers wouldnot only respect the Teamsters' picket lines but that their "official position" wouldbe that their patience had run out and that they were strikingbecause of Respond-ent's unfair labor practices and refusal to bargain.47During this conversation Smith reminded Silverman of the agreement reachedat the August 9 meeting that the Furniture Workers would not go out on strike ortake any action until the Board had decided the representationcase. Silvermanreplied that he expected to be dealing with Smith for a long itme, that he did notwant to be underhanded or accused of doing things behind the backs of others, andthat he had called for the purpose of letting Smith know what the situation was.During the conversation, Silverman also reminded-Smith that he had told Smithon August 9 that the employees had voted that if the Teamsters struck, they wouldalso strike.On the morning of August 17, the Teamsters struck and" began to picketRespondent's plant shortly before noon. During the morning the Union's negotiatingcommittee met and called a membership meeting at.noon.At the noonmeeting,again attended by approximately 175 employees of Respondent, McCormick toldthe employees that there was no indication that Respondent intended' to bargainand recommended that they strike immediately for a contract. They voted to do so,and, the strike began around, 1 p.m. Pickets were posted at that timewith signsbearing the following legends: "UFWA-AFL-CIO, United FurnitureWorkerson strike, Louisville Chair Company refuses to bargain with Local 236" and"AFL-UFWA-CIO On strike against the unfair labor practices of the LouisvilleChair Company. Local 236." Signs bearing these legends continued in use through-out the course of the strike. The Union did not communicate further with Respond-ent from August 17 until it sent its telegram of September 2, reiterating its bar-gaining demand.On September 17, Respondent and Teamsters Local 89 reachedan agreement, andthe drivers returned to work shortly thereafter. However, the production and"These findings are based on the, testimonyofWedding and Milton P. Conrad III:Respondent characterizes this eicliange as an agreementnot to strikeand relies upon it asevidence that Respondent's refusal to bargain was not the cause of the strike, whichcommenced before the Board decided its appeal'.In view of the nature,of the meeting, thememo'ranilum executed preceding the meeting at Respondent's insistence,'and nature of thediscussion described by Wedding and Conrad,I view the statements of Smith and Silver-man as statements of their"present intention rather than' offer and acceptance,constitut-ing a verbal agreement.In any event, I would not find; and it does not appear to be urged,that'this exchange constituted'an unequivocal waiver of the employees'right to strikeuntil after the Board'sDecision'on Respondent's appeal had issued.Even' 'absent thememorandum,as Respondent refused to recognizethe Unionas representative'Wits em-ployees, it would be difficult to conclude that Respondent entered into any agreement withthe Union in its representative capacity.'" Silverman also stated"I hope' you'understand'what I' am 'saying'or rather'what I amnot saying."Smith replied that he did not', and Silverman explained"Well;if the Team-sters go out then'the'Furnitdre Wo'rker's will'feel morally' obligated to do something morethan simply stand by."' 'j 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance workers remained on strike and were still on strike at the time of thehearing herein.48It is evident from the above that the timing of the strike was influenced andprobably determined by the breakdown in the negotiations between Respondentand the Teamsters. It may well have been that but for the Teamsters' strike, theUnion would not have struck at least until after the Board had acted uponRespond-ent's appeal from the certification. To that extent the Teamsters'strikewas cer-tainly a cause of the Union's strike. But it does not follow thattheTeamsters'strikewas the sole cause of the strike, and there is substantialevidence that theUnion would not have struck Respondent but for its separate dispute over Respond-ent's refusal to honor the certification and bargain. Thus, even before the Team-sters struck, themembers from Respondent's plant voted to authorizea strikeagainst Respondent, and in determining to take strikeaction,themembership hadbefore it Respondent's refusal to bargain with the Union as well as theTeamsters'dispute.The signs carried by the strikers protested the refusalto bargain, and noaction taken by the Union was inconsistent with its contention that thestrikewasin protest of that refusal. To the contrary, when the Teamsters' strike ended, theUnion's strike continued, indicating a substantial independent cause of the strike.I find nothing in the statements of union representatives to indicate the contrary.The statements of Silverman, who was present on August 9, to Smith on August 17undoubtedly reveal that the timing of the strike by Local 236was determined bythe Teamsters' decision to strike. But they do not concede the lack ofany separatecause for the strike.49 Rather theyindicate a determinationto act contrary to hisindicated intention on August 7 so that Local 236would do morethan merelysupport the Teamsters' strike.On the facts thus presented I conclude that the strike hadatworst dual causesand was an unfair labor practice strike from its start59IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, havea close, intimate,and substantial relation to trade,traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYHaving found that Respondent engaged in certain violations of Section8(a) (1),(3), and (5) of the Act, I shall recommend that it cease and desist therefrom, andtake certain affirmative action designed to effectuate the policies of the Act.As Respondent on or about July 21, 1965, and at all times thereafter refusedand still refuses to bargain with the Union as the representative of its employeesin an appropriate unit, it will be recommended that Respondent,upon request,bargain collectively with the Union,and in the event that an understanding isreached, embody such understanding in a signed agreement.It has been found that at the time of the hearing Respondent's employees wereengagedin a strikecaused and prolonged by Respondent'sunlawful refusal tobargain.The striking employees were therefore entitled to reinstatement uponapplication, whether or not their positions had been filled by the hire of replace-ments.Accordingly,in order to effectuate the policies of the Act, it will be recom-48On November 11, shortly before thehearing commenced herein,Sloan, a vice presi-dent of theUnited Furniture Workers of America,telephoned Smith to inquirewhetherthey could meet to attempt to settle the dispute. During the course of the conversation,Smith quoted Silverman as stating that the Union's official position was that the patienceof Local 236had runout at thesame time as the Teamsters.Sloan statedthathe did notunderstandthat this was the cause of the strike butunderstoodthatthe Teamsters struckfirst and the Furniture Workers recognized, their picket line.49The statementon November 11 of Sloan, who as far as therecord shows had no firsthand knowledgeof the facts, can be givenno greater significance,particularly in view ofthe fact that at the time of his conversation withSmith theTeamsters'strike had beenoverfor nearly 2 months andthe Local 236strike continued.50The Little Rock Downtowner, Inc,145 NLRB 1286, 1311-12, enfd. as modified 341F.2d 1020 (C.A. 8). SeeWooster Division of Borg-Warner Corporation,121 NLRB 1492,following 236 F.2d 898(C.A. 6). LOUISVILLE CHAIR COMPANY, INC.379mended that Respondent shall, upon application, offer reinstatement to their formeror substantially equivalent positions, without prejudice to their seniorityor otherrights or privileges, to all employees who went on strike on August 17, or there-after, dismissing, if necessary, any persons hired on or after that date 61It is alsorecommended that Respondent make whole those employees who went on strikeon August 17, 1965, or thereafter, for any loss of pay they may have suffered ormay suffer by reason of Respondent's refusal, if any, to reinstate them, by paymentto each of them of a sum of money equal to that which he normally would haveearned as wages during the period from 5 days after the date on which he appliesfor reinstatement, to the date of Respondent's offer of reinstatement,less his netearnings, to which shall be added interest at the rate of 6 percent per annum, inaccordance with the formula set forth in F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.With respect to Wayne G. Hale, who was discharged in violationof Section8(a)(1), and Joseph E. Sweet, who was discriminatorily denied employment,effectuation of the policies of the Act would ordinarily require that they be offeredreinstatement and employment, respectively, with backpay. However, it appearsthat on August 23, 1965, after the strike had started, Respondent mailed letterstoHale and Sweet in which Respondent offered Hale employment substantiallyequivalent to the job he held before his discharge and offered Sweet employment.On or about August 25, Sweet and Hale separately visited theplant in responseto the letters and told Superintendent Wedding they would like to work but wouldnot cross the picket line to do so. I find that thereby both Hale and Sweet becameunfair labor practice strikers on August 25, 1965, who thereafter voluntarily with-held their services in support of the strike.Accordingly, it will be recommended that as in the case of the other unfair laborpractice strikers,Respondent shall, upon application, offerHale reinstatement tohis former or a substantially equivalent position, without prejudice to his seniorityor other rights or privileges, and shall, upon application, offer Sweetimmediateemployment at the same position as, or a position substantially equivalentto, thatatwhich he would have been employed if he had not been discriminatedagainst,without prejudice to any seniority or other rights and privileges he might haveacquired. It is further recommended that Respondent make Hale and Sweet wholefor any loss of earnings suffered by them as a result of the dischargeand refusalto hire, respectively, by payment to each of them of a sum of money equal to thatwhich they normally would have earned as wages during the period from May 27,1965, in the case of Hale, and July 12, 1965, in the case of Sweet, until August 25,1965, when they became unfair labor practice strikers. Further, it will be recom-mended that Respondent make them whole for any loss of pay they may havesuffered or may suffer by reason of Respondent's refusal,if any, to reinstate Haleor employ Sweet by payment to each of them of a sum of money equal to thatwhich he normally would have earned as wages during the period from 5 daysafter the date on which he applies for reinstatement or employment, respectively,to the date of Respondent's offer of reinstatement or employment 62 From thesesums of money -net, earnings shall be deducted and interest' added at the rate of6 percent per annum, in accordance with the formula set forth in F.W. WoolworthCompany, supra,andIsis Plumbing & Heating Co., supra.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.2.Local 236,`United Furniture Workers of America,AFL-CIO,is a labor organi-zation within the meaning of Section2(5) of the Act.3.All production and maintenance employees employed by Respondent at itsLouisville,Kentucky,plant,including all plant clerical employees,garage mechanicsand their helpers, but excluding all truckdrivers,and spotters,alloffice clericalemployees,guards, professional employees,and supervisors as defined in the Act,constitute a unit appropriate for collective bargaining within the meaning of Section9(b) of the Act.61 Buffalo Arms,Inc., supra;J.H. Rutter-Rem Manufacturing Co., supra.52Northern Virginia .Sun Publishing Company,134 NLRB1007,1008-10,vacated andremanded on other grounds,314 F.2d 260(C.A.D C.). 380DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.At all times since July 16, 1965, the Union has been, and now is, the exclusiverepresentative of the employees in the said unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By threatening employees with discharge for union activity, by dischargingWayne G. Hale for his conduct while engaged in protected union activity, by refus-ing to consider Joseph E. Sweet's application for employment for discriminatoryreasons, and by refusing on and since July 21, 1965, to bargain collectively with theUnion as the representative of the employees in the above unit, the Respondent hasengaged in and is engaged in unfair labor practices affecting commerce within themeaning of Sections 8(a)(1), (3), and (5) and 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of the law, andpursuant to Section 10(c) of the Act, I hereby recommend that Respondent, Louis-villeChair Company, Inc., Louisville, Kentucky, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Threatening employees with discharge or other reprisal for engaging in pro-tected union activities under color of enforcement of a discriminatorily applied ruleagainst solicitation during working hours or otherwise.(b)Discharging employees because of conduct which constitutes concerted activ-ity protected by Section 7 of the Act.(c)Discouragingmembership in Local 236, United FurnitureWorkers ofAmerica, AFL-CIO, or any other labor organization, by refusing to consider appli-cations for employment or otherwise discriminating in regard to the hire and tenureof employees or any term or condition of their employment, except as authorizedin Section 8(a)(3) of the Act, as amended.(d)Refusing to bargain collectively in good faith concerning rates of pay, hoursof employment, and other terms and conditions of employment with Local 236,United FurnitureWorkers of America, AFL-CIO, as the exclusive representativeof the employees in the appropriateunitdescribed in paragraph 3 of the sectionof the Decision entitled, "Conclusions of Law."(e) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist the above-named or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engage inany other activity for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action which it is found will effectuate the.policies of the Act:(a)Upon request, bargain collectively with the above-named Union as theexclusive representative of all employees in the appropriate unit, and embody ina signed agreement any understanding reached.(b)Upon application, offer immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority or otherrights and privileges, toWayne G. Hale and all those employees who went onstrike on August 17, 1965, or thereafter, and upon application, offer to Joseph E.Sweet immediate employment at the same position as, or a position substantiallyequivalent to, that at which he would have been employed had he not been dis-criminated against, without prejudice to any seniority or other rights and privilegeshe might have acquired, dismissing if necessary any persons hired on or afterAugust 17, 1965.(c)Make whole all the employees referred to in paragraph (b) above in themanner set forth in the section of the above Decision entitled, "The Remedy."(d)Notify the above-mentioned employees, if presently serving in the ArmedForces of the United States of their right to full reinstatement, or in the case ofJoseph E. Sweet, employment, upon application in accordance with the SelectiveServiceAct and the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.(e) Preserve, and, upon request, make available to the Board or its agents forexamination and copying all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant and neces-sary to a determination of compliance with paragraphs (b), (c), and (d) above. LOUISVILLE CHAIR COMPANY, INC.381(f)Post in conspicuous places at its Louisville, Kentucky, place of business,including all places where notices to employees are customarily posted, copies ofthe attached notice marked "Appendix." 5S Copies of said notice to be furnishedby the Regional Director for Region 9 after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon receipt thereof, and bemaintained by it for at least 60 consecutive days thereafter. Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced,or covered by any other material.(g)Notify said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps Respondent has taken to comply herewith.54IT IS FURTHER RECOMMENDED that the complaint otherwise be dismissed.53 Ithe eventthatthisRecommendedOrder Is adopted by the Board, the words "aDecisionand Order"shallbe substituted for the words "the Recommended Order of aTrial Examiner" in thenotice. In the furtherevent that the Board's Order is enforcedby a decree of a UnitedStates Court of Appeals, the words "a Decree ofthe United StatesCourt of AppealsEnforcing an Order" shallbe substituted for the words "a Decisionand Order."64 In theeventthat this Recommended Order is adoptedby the Board,this provisionshall be modified to read : "Notify the Regional Director,in writing,within 10days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with Local 236, United FurnitureWorkers of America, AFL-CIO, as the exclusive representative of all theemployees in the bargaining unit described below with respect to rates of pay,wages, hours of employment, and other terms and conditions of employment,and if an understanding is reached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employees at our Louisville, Kentuckyplant, including all plant clerical employees, garage mechanics and theirhelpers, but excluding all truck drivers and spotters, all office clerical em-ployees, guards, professional employees, and supervisors as defined intheAct.WE WILL, upon application, offer WayneG. Hale and all employees whowent on strike on August 17, 1965, or thereafter, immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and WE WILL offer to JosephSweet immediate employment at the same position as, or a position substan-tially equivalent to, that at which he would have been employed had he notbeen discriminated against, without prejudice to any seniority or other rightsand privileges he might have acquired,dismissing if necessary any personshired on or after August 17, 1965.WE WILL make the above-mentioned employees whole for any loss of paythey may sufferas a resultof our refusal to reinstate or employ them uponapplication, and WE WILL make Wayne G. Hale and Joseph Sweet whole addi-tionally for any loss of pay they may have suffered as a result of the dischargeof Hale and the refusal to employ Sweet from the respective dates thereof untilAugust 25, 1965, when they rejected offers of employment because of the strike.WE WILL NOT discharge employees because of conduct which constituteconcerted activity protected by Section 7 of the Act.WE WILL NOT discourage membership in Local 236, United Furnitureworkers of America, AFL-CIO, or any other labor organization, by discrimi-natorily refusing to employ any applicant for employment or by discriminat-ing in any other manner in regard to the hire or tenure of employment ofemployees, or any term or condition of employment. 382'DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT threaten employeeswith discharge or other reprisal forengagingin protected union activities under color of enforcement of a dis-criminatorilyapplied rule against solicitation duringworkinghoursorotherwise.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of the rights to self-organization, to form labororganizations, to join or assist Local 236, United Furniture Workers of Amer-ica,'AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activi-ties for the purposes of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.LOUISVILLE CHAIR COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-mentioned employees if presently serving in theArmed Forces of the United States of their rightto full reinstatement or employ-ment,as the casemay be, uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended, after dis-charge from the Armed Forces.This notice must remain posted for 60 consecutive. days from the date of posting,and must not be altered, defaced, or covered by any" other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio 45202, Telephone684-3627.Serv-Air,Inc.andInternational Association of Machinists, AFL-CIO and Smoke-Eaters Lodge No. 898, International Associa-tion of Machinists,AFL-CIO.Cases 16-CA-2122, 2131, 2163,2176, and 2187.October 25,1966DECISION AND ORDEROn November 18, 1965, Trial Examiner Thomas F. Maher issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision. The Trial Examiner also found that Respondent hadnot engaged in certain other unfair labor practices alleged in. thecomplaint and recommended dismissal of the complaint with respectthereto. Thereafter, the Respondent and General Counsel filed excep-tions to the Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.161 NLRB No. 17.